Exhibit 10.1

 

SECOND AMENDED AND RESTATED

AGENTED CREDIT AGREEMENT

 

This Second Amended and Restated Agented Credit Agreement (“Agreement”) is dated
as of April 9, 2007, among ORCHIDS PAPER PRODUCTS COMPANY, a Delaware
corporation ("Borrower"), and BANK OF OKLAHOMA, N.A. (“BOK”), BANCFIRST, and
COMMERCE BANK, N.A. (individually a "Bank" and collectively the "Banks"), and
BANK OF OKLAHOMA, N.A., as agent for the Banks hereunder (in such capacity, the
"Agent").

 

RECITALS

 

A.          Reference is made to the Amended and Restated Agented Revolving
Credit and Term Loan Agreement by and among Borrower, Banks, and Agent, dated
June 24, 2005, and amended June 30, 2006 and October 31, 2006 (as amended, the
"2005 Credit Agreement"), pursuant to which currently exists (i) a
$14,084,646.81 term loan; (ii) a $5,000,000 revolving line of credit, and (iii)
a $15,000,000 construction loan.

 

B.          Borrower has requested that (i) the $5,000,000 revolving line of
credit be increased to $6,000,000, and the maturity date extended; (ii) the
$14,084,646.81 term loan and the $15,000,000 construction loan be refinanced;
and (iii) a new $3,000,000 construction loan be established to finance the
construction of a water pre-treatment facility.

 

C.          The Banks have agreed to accommodate Borrower’s requests outlined in
Paragraph B above, subject to the terms and conditions set forth in this
Agreement. This Agreement shall restate the 2005 Credit Agreement in its
entirety, and shall supercede and replace such document.

 

AGREEMENT

 

For valuable consideration received, it is agreed as follows:

 

1.           DEFINED TERMS. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa). All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in Section
8.9, and all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles.

 

1.1.       "Adjusted LIBOR Rate" shall mean the LIBOR Rate plus the LIBOR Rate
Margin. The Adjusted LIBOR Rate shall be recalculated by Agent (which
determination shall be conclusive subject to manifest error) on not less than a
quarterly basis, upon Agent’s receipt of Borrower’s quarterly financial
statements.

 

1.2.       "Adjusted Prime Rate" shall mean the Prime Rate plus the Prime Rate
Margin. The Adjusted Prime Rate shall be recalculated by Agent (which
determination shall be conclusive subject to manifest error) on not less than a
quarterly basis, upon Agent’s receipt of Borrower’s quarterly financial
statements.

 

1.3.       "Advance" means a disbursement by Agent to or for the benefit or
account of Borrower of any proceeds of the Construction Loan.

 

1.4.       "Advance Request" means a written request from Borrower (and such
other parties as may be required by Agent from time to time) to Agent specifying
the requested Advance amount, the disbursement date, and making certain
certifications to Agent, all as more specifically set forth in

 

--------------------------------------------------------------------------------

 

the Advance Request form, a copy of which is attached hereto as Schedule "1.4".
If requested by Agent, (i) each Advance Request shall be accompanied by billing
statements, vouchers and invoices, in form and content satisfactory to Agent,
with regard to items that are the subject of the Advance Request; and (ii) each
Advance Request shall be accompanied by appropriate waivers of lien rights, in
form and content satisfactory to Agent and its legal counsel, executed and
acknowledged by all contractors, subcontractors, laborers and materialmen who
have furnished labor or materials relating to the Improvements. If requested,
partial lien waivers must be delivered to Agent within five (5) business days
following each Advance for the amount of work completed and paid for as of the
date of billing on which the latest Advance was based, and general lien waivers
must be delivered to Agent upon the disbursement of the final Advance and, if
requested by Agent, such waivers shall be accompanied by an indemnity agreement
or affidavit of payment from Borrower and Contractor in favor of Agent, in form
and content satisfactory to Agent, regarding discharge or prevention of any
mechanics' or materialmen's lien(s).

 

1.5.       "Affiliate" means any Person: (i) which directly or indirectly
controls, or is controlled by, or is under common control with, Borrower; (ii)
which directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of Borrower; or (iii) five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by Borrower. The term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

1.6.       "Agreement" means this Second Amended and Restated Agented Credit
Agreement, as amended, supplemented, or modified from time to time.

 

1.7.       "Appraisal" shall mean a FIRREA conforming written appraisal of the
Mortgaged Property prepared by a public appraiser acceptable to Agent.

 

1.8.       "Approved Budget" means a budget or cost schedule prepared by
Borrower in form and content satisfactory to Agent, and specifying the cost by
item of: (a) all labor, materials and services necessary for completion of the
Improvements in accordance with the Plans and all Governmental Requirements; and
(b) all other expenses anticipated by Borrower incident to the Loan, the Land
and construction of the Improvements, and estimating the dates on which Borrower
contemplates requiring advances from Agent hereunder for such costs and
expenses.

 

1.9.       “Borrower’s Authority Documents” shall mean the following: (i) a
Certificate of Good Standing from Borrower’s state of incorporation and such
other states in which Borrower does business and is required to domesticate or
otherwise register; (ii) a certified copy of Borrower’s certificate of
incorporation and any amendments thereto; (iii) a copy of Borrower’s bylaws and
any amendments thereto; and (iv) a certificate of the secretary of Borrower, in
form and content set forth on Schedule “1.9” hereto, certifying resolutions
authorizing Borrower to enter into the Loan.

 

1.10.     "Borrowing Base" means, at any date of determination thereof, the sum
of eighty-five percent (85%) of Borrower's Qualified Receivables at such date,
plus fifty percent (50%) of Borrower's Qualified Inventory other than parent
rolls at such date plus sixty percent (60%) of Borrower’s Qualified Inventory
consisting of parent rolls at such date, as determined by Agent based upon the
most recent information relating thereto provided to Agent pursuant to Section
2.3; provided, however, that total Qualified Inventory (including parent rolls)
shall not exceed the Qualified Inventory Cap as determined by Agent in its sole
discretion. The "Qualified Inventory Cap" shall equal the lesser of 50% of
Qualified Inventory or 85% of Borrower's Qualified Receivables such that
Qualified Inventory comprises no more than 50% of the overall Borrowing Base.

 

 

2

 

--------------------------------------------------------------------------------

 

1.11.     "Borrowing Base Certificate" means each certificate from Borrower to
Agent relating to the Borrowing Base, substantially in the form of Schedule
"1.11" hereto.

 

1.12.     "Business Day" means any day other than a Saturday, Sunday, or other
day on which commercial banks in Oklahoma are authorized or required to close
under the laws of the State of Oklahoma.

 

1.13.     "Capital Lease" means all leases which have been or should be
capitalized on the books of the lessee in accordance with GAAP.

 

1.14.     "Certificate of Completion" means certificates satisfactory to Agent
signed by the Borrower and Contractor, certifying that the Improvements have
been completed in accordance with the Plans.

 

1.15.     "Code" means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.

 

1.16.     "Collateral" means all property in which the Banks are intended to
have a security interest, as described in Section 3.

 

1.17.     "Commitment" means each Bank's obligation to make loans to the
Borrower pursuant to this Agreement. Each Bank’s Commitment shall be equal to
its Pro Rata Share of the total amount committed under the Revolving Line, the
Term Loan A, the Term Loan B, and the Construction Loan.

 

1.18.     "Commonly Controlled Entity" means an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 414(b) or 414(c) of the Code.

 

1.19.     "Completion Date" shall mean the date which is twenty-four (24) months
from the date of the first Advance under the Construction Loan.

 

1.20.     "Construction Contract" means the written agreement between Borrower
and Contractor regarding the construction of the Improvements pursuant to the
Plans.

 

1.21.     “Construction Loan” shall mean the $3,000,000 advancing term loan from
Banks to Borrower.

 

1.22.     “Construction Notes” shall mean the promissory notes payable to each
Bank in amounts based on each Bank’s Pro Rata Share of $3,000,000.

 

 

1.23.

"Contractor" shall mean a contractor reasonably acceptable to Agent.

 

1.24.     "Debt" means, including but not limited to: (i) indebtedness or
liability for borrowed money; (ii) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (iii) obligations for the deferred purchase
price of property or services (including trade obligations); (iv) obligations
under letters of credit; (v) obligations under acceptance facilities; (vi) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (vii) obligations secured by
any Liens, whether or not the obligations have been assumed.

 

 

3

 

--------------------------------------------------------------------------------

 

1.25.     "Debt Service Coverage Ratio" shall mean the ratio of (i) EBITDA less
cash taxes actually paid for the preceding four (4) consecutive fiscal quarters
of Borrower, to (ii) Borrower's Debt Service Requirement for the same four (4)
consecutive fiscal quarters.

 

1.26.     "Debt Service Requirement" shall mean the sum of (i) interest expense
(whether paid or accrued and including interest attributable to Capital Leases),
(ii) actual principal payments on borrowed money, and (iii) capitalized lease
expenditures, all determined without duplication and in accordance with GAAP.

 

1.27.     "EBITDA" shall mean net income plus (i) interest expense,
(ii) depreciation, depletion, obsolescence and amortization of property, (iii)
capitalized lease expense, and (iv) tax expense, all determined in accordance
with GAAP, and for a particular period.

 

1.28.     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereof.

 

 

1.29.

"Event of Default” means any of the events specified in Section 12.

 

1.30.     “Excess Cash Flow” means EBITDA less the sum of cash taxes, capital
expenditures, distributions, interest expense, scheduled principal payments on
long-term debt and capital lease payments.

 

1.31.     “Excess Cash Flow Threshold” means that Borrower has maintained EBITDA
of $5,000,000 or more for two (2) consecutive quarters, combined, commencing
January 31, 2007, as reflected in its quarterly reports on Form 10-Q, as filed
with the Securities Exchange Commission.

 

1.32.     “Federal Funds Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day by the Federal Reserve Bank of New
York, or if such rate is not so published for such day, the average of the
quotations for such day on such transactions received by the Agent from three
(3) federal funds brokers of recognized standing selected by it.

 

1.33.     "Funded Debt" shall mean, to the extent actually funded and
outstanding at a specified time, all interest bearing Debt of Borrower plus
Subordinated Debt and permitted Capitalized Lease Expenditures.

 

1.34.     "GAAP" means generally accepted accounting principles in the United
States, applied on a consistent basis.

 

1.35.     "Government Approvals" shall mean authorizations required by
Governmental Authorities for the construction and operation of the Improvements
contemplated by the Plans including, without limitation, a copy of the building
permit and zoning clearance issued by the city which has jurisdiction over the
contemplated project.

 

1.36.     "Governmental Authority" means the United States, the state, the
county, the city or any other political subdivision in which the Land is
located, and any other political subdivision, agency or instrumentality
exercising jurisdiction over Borrower, Guarantor or all or any portion of the
Land.

 

1.37.     "Governmental Requirements" means all laws, orders, decrees,
ordinances, rules and regulations of any Governmental Authority.

 

 

4

 

--------------------------------------------------------------------------------

 

1.38.     "Guarantor" means any future Subsidiary which guarantees the
Obligations hereunder in accordance with Section 8.12 hereof.

 

1.39.     "Guaranty Agreement" means the guaranty agreement executed and
provided to Agent by any Guarantor in accordance with Section 8.12 hereof.

 

1.40.     "Improvements" means the improvements described in the Plans to be
made to the Land.

 

1.41.      “Insurance Certificate” means a certificate or certificates
evidencing that policies of insurance, with insurance companies satisfactory to
Agent, in such amounts and against such risks as shall be required by Agent, as
set forth in Section 8.6 hereof, have been obtained by Borrower and are in full
force and effect, and that Agent is listed as an additional insured or loss
payee thereon.

 

1.42.     "Interest Period" shall mean a period of time equal to the lesser of:
(i) at the election of the Borrower, thirty (30), sixty (60), or ninety (90)
days; or (ii) the number of days between the contemplated effective date
specified by the Borrower in the applicable Interest Rate Election and the
maturity date of the applicable Note.

 

1.43.     "Interest Rate Election" means written notice from Borrower to Agent
no earlier than twenty (20) days and no later than five (5) days prior to the
contemplated effective date, in form and content acceptable to Agent, whereby
Borrower may elect from time to time that interest shall accrue under the Notes
at the Adjusted Prime Rate or the Adjusted LIBOR Rate.

 

1.44.     “Interest Reserve Account” means an account established and maintained
by Borrower with Agent, for the benefit of Banks, under the terms of the 2005
Credit Agreement.

 

1.45.     “Issuing Bank” means Bank of Oklahoma, N.A., or any successor issuing
lender hereunder.

 

 

1.46.

"Land" means the real property described on Schedule "1. 46" attached hereto.

 

1.47.     "Letter of Credit" means any letter of credit issued pursuant to
Section 2.16 or outstanding hereunder.

 

1.48.     “Letter of Credit Action” means the issuance, supplement, amendment,
renewal, extension, modification or other action relating to a Letter of Credit.

 

1.49.     “Letter of Credit Application” means an application for a Letter of
Credit Action as shall at any time be in use by Issuing Bank.

 

1.50.     “Letter of Credit Commitment” means an amount equal to the lesser of
(a) $3,000,000 or (b) the combined Commitments of the Banks.

 

1.51.     "Letter of Credit Fee" means a fee of two percent (2%) per annum on
the face amount of any Letter of Credit issued or renewed after the date hereof.

 

1.52.     “Letter of Credit Usage” means, as at any date of determination, the
aggregate undrawn face amount of outstanding Letters of Credit plus the
aggregate amount of all drawings under the Letters of Credit honored by Issuing
Bank and not reimbursed to Issuing Bank by the Borrower or converted into Loans.

 

 

5

 

--------------------------------------------------------------------------------

 

1.53.     "LIBOR Loan" means any Loan when and to the extent that the interest
rate therefor is determined by reference to the LIBOR Rate.

 

1.54.     "LIBOR Rate" means the London Interbank Offered Rate composite rate
per annum for U.S. Dollars for the applicable Interest Period which appears on
the LIBOR 01 page of the Reuters information service on the day the Interest
Rate Election is received by Agent. The LIBOR Rate shall remain fixed during the
applicable Interest Period.

 

 

1.55.

"LIBOR Margin" shall mean the following:

 

RATIO OF FUNDED

DEBT TO EBITDA

LIBOR
MARGIN FOR

REVOLVING
LINE

LIBOR
MARGIN FOR
TERM LOAN A

LIBOR
MARGIN FOR

TERM LOAN B

LIBOR MARGIN
FOR

CONSTRUCTION

LOAN

>4.0 to 1

3.75%

1.8%

3.0%

2.5%

>3.5 to 1 but <4.0 to 1

3.25%

1.8%

3.0%

2.5%

>3.0 to 1 but <3.5 to 1

3.0%

1.8%

3.0%

2.5%

>2.25 to 1 but <3.0 to 1

2.5%

1.8%

2.5%

2.0%

>1.5 to 1 but <2.25 to 1

2.25%

1.8%

2.25%

1.75%

<1.5 to 1

2.0%

1.8%

2.0%

1.5%

 

1.56.     "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the UCC or comparable law of any jurisdiction in respect of any of the
foregoing.)

 

1.57.     “Line Advance” means a disbursement by Agent to or for the benefit or
account of Borrower of any proceeds of the Revolving Line.

 

1.58.     “Line Notes" shall mean the promissory notes payable to each Bank in
amounts based on each Bank’s Pro Rata Share of $6,000,000.

 

1.59.     "Loan" means advances under the Revolving Line, the Term Loan A, the
Term Loan B, and the Construction Loan.

 

1.60.     "Loan Documents" shall mean any and all agreements, contracts,
promissory notes, security agreements, assignments, subordination agreements,
pledge or hypothecation agreements, mortgages, deeds of trust, leases,
guaranties, instruments, letters of credit, letter of credit agreements and
documents now and hereafter existing between Banks and/or Agent and Borrower,
executed and/or delivered pursuant to this Agreement or otherwise or
guaranteeing, securing or in any other manner relating to any of the
Obligations, including, without limitation, the instruments and documents
referred to in Section 4 hereof together with any other instrument or document
executed by Borrower, Agent or any other person in connection with the Loan.

 

1.61.     “Majority Banks” means at least sixty-six percent (66%) of the Banks
(i.e., currently Majority Banks would be two out of three Banks).

 

1.62.     "Mortgage" means that certain first and prior Second Amended and
Restated Mortgage, Assignment of Rents and Leases, Security Agreement and
Financing Statement in favor

 

 

6

 

--------------------------------------------------------------------------------

 

of Agent, for the benefit of the Banks, on the Mortgaged Property, in form and
content substantially as set forth on Schedule "1.62" hereto.

 

 

1.63.

"Mortgaged Property" means the Land and Improvements.

 

 

1.64.

"Mortgage Related Documents" means, with regard to the Mortgaged Property:

 

(i)          a Title Insurance Policy Endorsement, evidencing only those
exceptions acceptable to Agent; and

 

(ii)          an Appraisal on the Mortgaged Property, in form and content
satisfactory to Agent and the Banks, evidencing an aggregate minimum value
reasonably acceptable to Agent and the Banks.

 

 

1.65.

"Multiemployer Plan" means a Plan described in Section 4001(a)(3) of ERISA.

 

1.66.     "Note Rate" means (i) the Adjusted Prime Rate or (ii) the Adjusted
LIBOR Rate, as elected by Borrower pursuant to an Interest Rate Election;
provided, that at the end of any applicable Interest Period, the Note Rate shall
revert to the Adjusted Prime Rate unless a new Interest Rate Election has been
properly made by Borrower.

 

1.67.     "Notes" means, separately and collectively, the Term Notes A, the Term
Notes B, the Line Notes, and the Construction Notes.

 

1.68.     "Obligations" shall include the full and punctual observance and
performance of all present and future duties, covenants and responsibilities due
to Banks by Borrower under this Agreement, the Notes, the Loan Documents and
otherwise, all present and future obligations and liabilities of Borrower to
Banks for the payment of money under this Agreement, the Notes, the Loan
Documents and otherwise (extending to all principal amounts, interest, late
charges, fees and all other charges and sums, as well as all costs and expenses
payable by Borrower under this Agreement, the Notes, the Loan Documents and
otherwise), whether direct or indirect, contingent or noncontingent, matured or
unmatured, accrued or not accrued, related or unrelated to this Agreement,
whether or not now contemplated, whether or not any instrument or agreement
relating thereto specifically refers to this Agreement and whether or not of the
same character or class as Borrower’s obligations under this Agreement or the
Notes, including, without limitation, Rate Management Transactions, overdrafts
in any checking or other account of Borrower at Banks and claims against
Borrower acquired by assignment to Banks, whether or not secured under any other
document, or agreement or statutory or common law provision, as well as all
renewals, refinancings, consolidations, re-castings and extensions of any of the
foregoing, the parties acknowledging that the nature of the relationship created
hereby contemplates the making of future advances by Banks to Borrower.

 

1.69.     "Opinion of Borrower's Counsel" means a legal opinion from Borrower's
legal counsel including, without limitation, the opinions relating to Borrower
and this loan transaction as set forth on Schedule "1.69" attached hereto.

 

1.70.     “Outstanding Line Obligations” means, as of any date, and giving
effect to making any advances requested under the Revolving Line on such date
and all payments, repayments and prepayments made on such date, the sum of (a)
the aggregate outstanding principal amount under the Revolving Line, and (b) all
Letter of Credit Usage.

 

1.71.     "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

 

7

 

--------------------------------------------------------------------------------

 

1.72.     "Payment and Performance Bonds" means guarantees of payment and
performance satisfactory to Banks.

 

 

1.73.

"Permitted Liens" means, as to Borrower and all Subsidiaries:

 

 

(1)

Liens in favor of the Banks;

 

(2)         Liens for taxes or assessments or other government charges or levies
if not yet due and payable or, if due and payable or, if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained;

 

(3)         Liens imposed by law, such as mechanics', materialmen's, landlords',
warehousemen's, and carriers' liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than thirty (30) days or which are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;

 

(4)         Liens under workers' compensation, unemployment insurance, Social
Security, or similar legislation;

 

(5)         Liens, deposits, or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds, or other
similar obligations arising in the ordinary course of business;

 

 

(6)

The liens described on Schedule "1.73(6)";

 

(7)         Judgment and other similar liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively bonded, stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings;

 

(8)         Easements, rights-of-way, restrictions, and other similar
encumbrances which, in the aggregate, do not materially interfere with the
occupation, use and enjoyment by the Borrower of the property or assets
encumbered thereby in the normal course of its business or materially impair the
value of the property subject thereto; and

 

(9)         Purchase-money liens on any property hereafter acquired or the
assumption of any lien on property existing at the time of such acquisition (and
not created in contemplation of such acquisition), or a lien incurred in
connection with any conditional sale or other title retention agreement or a
Capital Lease; provided that:

 

(a)         Any property subject to any of the foregoing is acquired by the
Borrower or any subsidiary in the ordinary course of its business; and

 

(b)         Each such lien shall attach only to the property so acquired and
fixed improvements thereon.

 

1.74.     "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.

 

 

8

 

--------------------------------------------------------------------------------

 

1.75.     "Plan" means any pension plan which is covered by Title IV of ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is an
"employer" as defined in Section 3(5) of ERISA.

 

1.76.     "Plans" shall mean the final working drawings and specifications for
the construction of the Improvements prepared by the Contractor and approved by
Agent, Borrower, and any necessary Governmental Authority.

 

1.77.     "Prime Loan" means any Loan when and to the extent that the interest
rate therefor is determined by reference to the Prime Rate.

 

1.78.     "Prime Rate" means a rate which is subject to change from time to time
based on changes in an index which is the BOKF National Prime Rate, described as
the rate of interest set by BOK Financial Corporation, in its sole discretion,
on a daily basis as published by BOK Financial Corporation (“BOKF”) from time to
time (the “Index”). The Index is not necessarily the lowest rate charged by
Agent or Banks on loans and is set by Agent in its sole discretion. If the Index
becomes unavailable during the term of this Loan, Agent may designate a
substitute index after notifying Borrower. Agent will provide Borrower the
current index rate upon Borrower’s request. The interest rate change will not
occur more often than each day. Borrower understands that Banks may make loans
based on other rates as well. NOTICE: Under no circumstances will the interest
rate on the Notes be more than the maximum rate allowed by applicable law.
Whenever increases occur in the interest rate, Agent, at its option, may do one
or more of the following: (A) increase Borrower’s payments to ensure Borrower’s
loan will pay off by its original final maturity date, (B) increase Borrower’s
payments to cover accruing interest, (C) increase the number of Borrower’s
payments, and (D) continue Borrower’s payments at the same amount and increase
Borrower’s final payment.

 

 

1.79.

"Prime Rate Margin" shall mean the following:

 

RATIO OF FUNDED

DEBT TO EBITDA

PRIME MARGIN FOR

REVOLVING LINE

>4.0 to 1

1.50%

>3.5 to 1 but <4.0 to 1

1.0%

>3.0 to 1 but <3.5 to 1

.50%

>2.25 to 1 but <3.0 to 1

0%

>1.5 to 1 but <2.25 to 1

-.25%

<1.5 to 1

-.50%

 

1.80.     "Principal Office" means the main office of each Bank and Agent, as
set forth on the signature pages hereof.

 

1.81.     "Prohibited Transaction" means any transaction set forth in Section
406 of ERISA or Section 4975 of the Code.

 

1.82.     "Pro Rata Share" shall mean, as to Bank of Oklahoma, N.A., 56.33803%,
as to BancFirst, 21.83099%, and as to Commerce Bank, N.A., 21.83099%.

 

1.83.     "Qualified Inventory" means the amount of inventory of Borrower
located in the United States of America that is not subject to any Lien or
adverse claim and that conforms to the representations and warranties contained
in this Agreement and that is acceptable to the Agent in its sole discretion,
less any packaging materials and supplies, damaged or unsalvageable goods
returned or rejected by its customers, goods to be returned to its suppliers,
goods in transit to third

 

 

9

 

--------------------------------------------------------------------------------

 

parties (other than its agent or warehouses), goods out at contractors, and work
in process, and less any reserves required by the Agent in its sole discretion
including, but not limited to, for special order goods, market value declines
and bill and hold (deferred shipment) sales. Notwithstanding the foregoing,
however, parent rolls and furnish products shall be included as Qualified
Inventory.

 

1.84.     "Qualified Receivables" means and includes only accounts receivable of
Borrower which meet the following specifications at the time they came into
existence and continue to meet the same until collected in full.

 

1.84.1.        The account is due and payable. No account shall be outstanding
for more than ninety (90) days from the date of the applicable invoice.

 

1.84.2.        The account arose from a bona fide outright sale of goods
previously made or from the performance of services, but not from leasing, and
Borrower has possession of or has delivered to Agent shipping and delivery
receipts evidencing shipment of the goods or, if representing services, the
services have been fully performed for the respective account debtor.

 

1.84.3.        The account is not subject to any assignment, claim, lien or
security interest of any character or subject to any attachment, levy,
garnishment or other judicial process, except the security interest of Agent.

 

1.84.4.        The account is not subject to any claim for credit, setoff,
allowance, adjustment by the account debtor or counterclaim, and Borrower has
not received any notice of any such claim for credit, setoff, allowance,
adjustment or counterclaim from or on behalf of the account debtor.

 

1.84.5.        The account arose in the ordinary course of Borrower's business
and no notice of the bankruptcy, insolvency or adverse change in the financial
condition of the account debtor has been received by Borrower or Agent.

 

1.84.6.        Agent has not previously notified Borrower that the account or
the account debtor is or has become unsatisfactory, based upon reasonable credit
standards, or the account debtor has been adjudicated bankrupt or is subject to
a similar proceeding.

 

1.84.7.        The account is not evidenced by a judgment, an instrument or
chattel paper.

 

1.84.8.        The account debtor is not a governmental entity or a foreign
(i.e., residing or incorporated in or organized under a jurisdiction outside the
United States) person or company and is not a parent, subsidiary, officer,
employee, director, agent or Affiliate of any Borrower, and the account debtor
and any Borrower do not have common shareholders, officers or directors.

 

1.84.9.        All receivables of one account debtor shall become ineligible if
more than 10% of such receivables are over ninety (90) days past due from the
invoice.

 

1.84.10.      The accounts receivable of the account debtor cannot exceed 10% of
the total accounts receivable, and any amounts over 10% will be excluded from
the Borrowing Base unless specifically waived in writing in each instance by
Agent in its sole discretion. Notwithstanding the foregoing, the accounts
receivable of Dollar General Store, Family Dollar and Wal-Mart (or their
respective successors) shall be included as Qualified Receivables up to 30%, and
any amounts over 30% of total accounts receivable will be

 

 

10

 

--------------------------------------------------------------------------------

 

excluded from the Borrowing Base unless specifically waived in writing in each
instance by the Banks in their sole discretion.

 

1.85.     "Rate Management Transaction" means any transaction, (including an
agreement with respect thereto) now existing or hereafter entered into by the
Borrower, and the Agent, or any of its subsidiaries or affiliates or their
successors, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

 

1.86.

"Reportable Event" means any f the events set forth in Section 4043 of ERISA.

 

1.87.     “Revolving Line” means the $6,000,000 revolving line of credit
established in favor of Borrower by Banks pursuant to Section 2.3 hereof.

 

1.88.     "Security Agreement" means the Second Amended and Restated Security
Agreement in form and content as set forth on Schedule “1.88” hereto.

 

1.89.     “Subordinated Debt” means the aggregate principal amount of up to
$2,150,000 evidenced by the Subordinated Notes issued to the lenders set forth
on Schedule “1.89” hereto and in such amounts set forth opposite each lender’s
name on Schedule “1.89”.

 

1.90.     “Subordinated Notes” means the unsecured, subordinated Promissory
Notes issued by OAG (now Borrower), the form of which is attached as Schedule
“1.90” hereto.

 

1.91.     “Subordination Agreement” means the Second Amended and Restated
Subordination Agreement, in form and content as set forth on Schedule “1.91”
hereto.

 

1.92.     "Subsidiary" or "Subsidiaries" means, separately and collectively, any
corporation of which shares of stock having ordinary voting power (other than
stock having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such corporation
are at the time owned, or the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by the
Borrower.

 

1.93.     "Survey" means a survey of the Land prepared following completion of
the Improvements by and certified to Agent by a licensed civil engineer or
surveyor satisfactory to Agent, which survey shall show the location of all
completed Improvements, and otherwise be in form and content reasonably
satisfactory to Agent.

 

 

1.94.

“Term Loan A” means the $10,000,000 Term Loan from Banks to Borrower.

 

 

1.95.

“Term Loan B” means the $16,500,000 Term Loan from Banks to Borrower.

 

1.96.     "Term Notes A" shall mean the promissory notes payable to each Bank in
amounts based on each Bank’s Pro Rata Share of $10,000,000.

 

1.97.     "Term Notes B" shall mean the promissory notes payable to each Bank in
amounts based on each Bank’s Pro Rata Share of $16,500,000

 

 

1.98.

"Termination Date" means April 9, 2010.

 

 

11

 

--------------------------------------------------------------------------------

 

1.99.     “Title Insurance Policy” means the ALTA mortgagee title insurance
policy issued pursuant to the terms of the 2005 Credit Agreement.

 

1.100.   "Title Insurance Policy Endorsement" means a "date-down" endorsement to
the Title Insurance Policy dated effective the date of the requested Advance,
stating that the effective date of the Title Insurance Policy is extended to the
date of the applicable Endorsement, and showing a state of facts reasonably
acceptable to Agent including, but not limited to, a showing that no claim for
mechanics' and materialmen's liens has been filed against the Mortgaged
Property. The Endorsement must have the effect of increasing the coverage of the
Title Insurance Policy by an amount equal to the Advance then being made, if the
Title Insurance Policy does not by its terms automatically provide for such
increase.

 

 

1.101.

"UCC" shall mean the Uniform Commercial Code of the applicable jurisdiction.

 

1.102.   "UCC Chattel Check" means a UCC records search as to Borrower from the
UCC Division of the Secretary of State of Delaware, the Oklahoma County Clerk,
and from any other office deemed necessary or advisable by Agent, which chattel
checks must evidence no conflicting security interests, except the Permitted
Liens.

 

2.

AMOUNT AND TERMS OF THE LOANS.

 

2.1.       Term Loan A. Subject to the terms and conditions of this Agreement,
each Bank agrees to make Term Loan A to Borrower in the amount of its Pro Rata
Share of $10,000,000, to be further evidenced by the Term Notes A.

 

2.2.       Term Loan B. Subject to the terms and conditions of this Agreement,
each Bank agrees to make Term Loan B to Borrower in the amount of its Pro Rata
Share of $16,500,000, to be further evidenced by the Term Notes B.

 

2.3.       Revolving Line. Subject to the terms and conditions of this
Agreement, and so long as no Event of Default has occurred, each Bank agrees to
loan to Borrower (by advancing funds or issuing Letters of Credit in amounts not
to exceed $6,000,000 in the aggregate), such amounts up to said Bank's Pro Rata
Share of the aggregate principal amount of $6,000,000 as Borrower may request
from time to time on or before the Termination Date, to be further evidenced by
the Line Notes; provided that the aggregate amount of Outstanding Line
Obligations at any time outstanding shall not exceed the lesser of (i)
$6,000,000 or (ii) the Borrowing Base. Such Borrowing Base shall be computed on
a monthly basis, and Borrower agrees to provide to Agent on the 15th day of each
month with regard to the immediately preceding month all information requested
in connection therewith, including without limitation a Borrowing Base
Certificate. In the event Outstanding Line Obligations shall at any time exceed
the formula set forth above, all such Outstanding Line Obligations shall,
nevertheless, be secured by all Collateral. In the event Outstanding Line
Obligations with respect to Qualified Receivables or Qualified Inventory fail to
comply with such formula, by reason of any accounts receivable or inventory
ceasing to be so qualified, for whatever reason, then Borrower shall immediately
notify Agent of such situation and shall, within five (5) Business Days of the
imbalance, either (i) reduce the amount of the outstanding balances to bring
such amounts within the formulas prescribed, or (ii) provide additional
Qualified Receivable or Qualified Inventory, without any additional advance
being made by Banks with respect thereto, necessary to comply with the formulas
required herein. Within the limits set forth in this Section 2.3, Borrower may
borrow, repay and reborrow at any one time and from time to time.

 

2.4.       Construction Loan. Subject to the terms and conditions of this
Agreement, and so long as no Event of Default has occurred, each Bank agrees to
loan to Borrower such amounts up

 

 

12

 

--------------------------------------------------------------------------------

 

to said Bank's Pro Rata Share of the lesser of (i) the aggregate principal
amount of $3,000,000, or (ii) eighty percent (80%) of the cost for construction
of the Improvements, as Borrower may request from time to time on or before the
Construction Loan Termination Date (hereinafter defined), to be further
evidenced by the Construction Notes. Advances pursuant to the Construction Loan
are not revolving and once amounts are repaid pursuant to the Construction
Notes, they cannot be reborrowed.

 

2.5.       Notice and Manner of Borrowing Under the Revolving Line. The Borrower
shall give the Agent notice of any Line Advances under this Agreement,
specifying the date and amount thereof, in writing or via telephone (with voice
verification by the appropriate officer), no later than 12:00 p.m. (Tulsa time)
on the date of such Line Advances. The Agent shall promptly notify each Bank of
each such notice. Not later than 2:00 p.m. or three (3) hours following receipt
of such notice, whichever is later, on the date of each request for a Line
Advance, each Bank will make available to the Agent at Agent's Principal Office
in immediately available funds, such Bank's Pro Rata Share of such Line
Advances. After the Agent's receipt of such funds, and upon fulfillment of the
applicable conditions, the Agent will make such Line Advances available to the
Borrower in immediately available funds by crediting the amount thereof to the
following account with the Agent: Account styled Orchids Paper Products Company,
No. 209908802.

 

2.6.       Non-Receipt of Funds by Agent. Unless the Agent shall have received
notice from a Bank prior to the date on which such Bank is to provide funds to
the Agent for an Advance, Line Advance, or drawing under a Letter of Credit to
be made by such Bank that such Bank will not make available to the Agent such
funds, the Agent may assume that such Bank has made such funds available to the
Agent on the date of such Advance, Line Advance, or drawing under a Letter of
Credit in accordance with Section 2.5 or Section 6.2 and the Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent such Bank shall not have made such funds available to the Agent, such
Bank agrees to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
the Federal Funds Rate for three (3) Business Days and thereafter at the Prime
Rate. If such Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Bank's Advance, Line Advance or drawing
under a Letter of Credit for purposes of this Agreement. If such Bank does not
pay such corresponding amount forthwith upon the Agent's demand therefor, the
Agent shall promptly notify the Borrower, and if the outstanding balance under
the Revolving Line is equal to or exceeds the Pro Rata Share of the Commitment
of the remaining Bank, within ten (10) days of such notice the Borrower shall
pay such corresponding amount to the Agent with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at the rate of interest applicable at the time to
such proposed Advance, Line Advance or drawing under a Letter of Credit.
Notwithstanding the above, as long as no Event of Default exists, Bank's shall
not unreasonably withhold funding of an Advance, Line Advance or drawing under a
Letter of Credit requested by Borrower in accordance with the terms of Section
2.5 or 6.2.

 

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Banks hereunder that the Borrower will not
make such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date and the Agent in its sole discretion
may, but shall not be obligated to, in reliance upon such assumption, cause to
be distributed to each Bank on such due date an amount equal to the amount then
due such Bank. If and to the extent the Borrower shall not have so made such
payment in full to the Agent, each Bank shall repay to the Agent forthwith on
demand such amount distributed to such Bank together with interest thereon, for
each day from the date such amount is distributed to such

 

13

 

--------------------------------------------------------------------------------

 

Bank until the date such Bank repays such amount to the Agent, at the Federal
Funds Rate for three (3) Business Days and thereafter at the Prime Rate.

 

2.7.       Interest Rate Determination. The Agent shall determine the Note Rate,
and shall give prompt notice to the Borrower and the Banks of the applicable
interest rate, or any change therein, as determined by the Agent pursuant to the
terms of this Agreement.

 

2.8.       Method of Payment. The Borrower shall make each payment under this
Agreement and under the Notes on the date when due in lawful money of the United
States to the Agent at its Principal Office for the account of each Bank in
immediately available funds. The Agent will promptly thereafter cause to be
distributed each Bank's Pro Rata Share of such payments of principal and
interest in like funds to each Bank. The Borrower hereby authorizes each Bank,
if and to the extent payment is not made when due under this Agreement or under
the Notes, to charge from time to time against any account of the Borrower with
such Bank any amount as due. Any amounts collected by any Bank under this
provision shall be transferred to Agent, and Agent will promptly thereafter
cause to be distributed each Bank's Pro Rata Share of such payments in like
funds to each Bank. Whenever any payment to be made under this Agreement or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of the payment of
interest and the Non-use Fee, as the case may be, except, in the case of a LIBOR
Loan, if the result of such extension would be to extend such payment into
another calendar month, such payment shall be made on the immediately preceding
Business Day.

 

2.9.       Illegality. Notwithstanding any other provision in this Agreement, if
any Bank determines that any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by such Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency shall make it unlawful or
impossible for such Bank to (1) maintain its Commitment, then upon notice to the
Borrower by such Bank the Commitment of such Bank shall terminate; or (2)
maintain or fund its LIBOR Loan, then upon notice to the Borrower by such Bank
the outstanding principal amount of the LIBOR Loan, together with interest
accrued thereon, and any other amounts payable to such Bank under this Agreement
shall be repaid (a) immediately upon demand of such Bank if such change or
compliance with such request, in the judgment of such Bank, requires immediate
repayment; or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.

 

2.10.     Disaster. Notwithstanding anything to the contrary herein, if Agent
determines (which determination shall be conclusive) that:

 

(1)         Quotations of interest rates for the relevant deposits referred to
in the definition of LIBOR Rate, as the case may be, are not being provided in
the relevant amounts or for the relative maturities for purposes of determining
the rate of interest on a LIBOR Loan as provided in this Agreement; or

 

(2)         The relevant rates of interest referred to in the definition of
LIBOR Rate do not accurately cover the cost to the Banks of making or
maintaining such LIBOR Loan;

 

then the Agent shall forthwith give notice thereof to the Borrower, whereupon
(a) the obligation of the Banks to make the LIBOR Loan shall be suspended until
the Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist; and (b) any outstanding LIBOR Loan shall
automatically be converted to a Prime Loan on the last day of the then current
Interest Period, unless no later than such date the Borrower repays in

 

 

14

 

--------------------------------------------------------------------------------

 

full the then outstanding principal amount of each LIBOR Loan, together with
accrued interest thereon.

 

2.11.     Increased Cost. The Borrower shall pay to the Agent, for the account
of the applicable Bank, from time to time such amounts as any Bank may determine
to be necessary to compensate such Bank for any costs incurred by such Bank
which such Bank determines are attributable to its making or maintaining any
LIBOR Loan hereunder or its obligation to make any such Loan hereunder, or any
reduction in any amount receivable by such Bank under this Agreement or the
Notes in respect of any such Loan or obligation (such increases in costs and
reductions in amounts receivable being herein called "Additional Costs"),
resulting from any change after the date of this Agreement in U.S. federal,
state, municipal, or foreign laws or regulations (including Regulation D), or
the adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including such Bank or under any U.S.
federal, state, municipal, or any foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof ("Regulatory Change"),
which: (1) changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any such Loan (other than taxes
imposed on the overall net income of such Bank for any such Loan by the
jurisdiction where the Principal Office is located); or (2) imposes or modifies
any reserve, special deposit, compulsory loan, or similar requirements relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Bank (including any of such Loans or any deposits referred
to in the definition of LIBOR Rate); or (3) imposes any other condition
affecting this Agreement or the Notes (or any of such extensions of credit or
liabilities). Such Bank will notify the Borrower of any event occurring after
the date of this Agreement which will entitle such Bank to compensation pursuant
to this Section 2.11 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation.

 

Determinations by any Bank for purposes of this Section 2.11 of the effect of
any Regulatory Change on its costs of making or maintaining Loans or on amounts
receivable by it in respect of Loans, and of the additional amounts required to
compensate such Bank in respect of any Additional Costs, shall be conclusive,
provided that such determinations are made on a reasonable basis.

 

2.12.     Risk-Based Capital. In the event that any Bank determines that (1)
compliance with any judicial, administrative, or other governmental
interpretation of any law or regulation or (2) compliance by such Bank or any
corporation controlling such Bank with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
has the effect of requiring an increase in the amount of capital required or
expected to be maintained by such Bank or any corporation controlling such Bank,
and such Bank determines that such increase is based upon its obligations
hereunder, and other similar obligations, the Borrower shall pay to the Agent,
for the account of the applicable Bank, such additional amount as shall be
certified by such Bank to be the amount allocable to such Bank's obligations to
the Borrower hereunder. Such Bank will notify the Borrower of any event
occurring after the date of this Agreement that will entitle such Bank to
compensation pursuant to this Section 2.12 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.

 

Determinations by any Bank for purposes of this Section 2.12 of the effect of
any increase in the amount of capital required to be maintained by such Bank and
of the amount allocable to such Bank's obligations to the Borrower hereunder
shall be conclusive, provided that such determinations are made on a reasonable
basis.

 

2.13.     Funding Loss Indemnification. The Borrower shall pay to the Agent, for
the account of the applicable Bank, upon the request of the Agent, such amount
or amounts as shall be

 

 

15

 

--------------------------------------------------------------------------------

 

sufficient (in the reasonable opinion of the Agent) to compensate it for any
loss, cost, or expense incurred as a result of any payment of a LIBOR Loan on a
date other than the last day of the Interest Period for such Loan including, but
not limited to, acceleration of the Loans by the Agent pursuant to Section 12.1,
unless such loss, cost or expense resulted from the gross negligence or willful
misconduct of Agent, or Banks.

 

2.14.     Non-use Fee. Borrower shall pay a non-use fee to the Agent, for the
benefit of the Banks, from the date hereof to the Termination Date, computed at
a rate equal to twenty-five hundredths of one percent (.25%) per annum on the
average daily amount of the unused portion of the Revolving Line for the
preceding quarter payable quarterly on the 15th day of each January, April, July
and October and on the Termination Date or such earlier date as the Revolving
Line shall terminate as provided herein. Upon receipt of any Non-use Fee, the
Agent will promptly thereafter cause to be distributed such payment to each Bank
in its Pro Rata Share.

 

2.15.     Agency Fee. Borrower shall pay to Agent, for Agent’s sole account, an
annual fee equal to .05% of the aggregate Commitment hereunder, payable on each
anniversary date hereof.

 

 

2.16.

Letters of Credit.

 

(a)         The Letter of Credit Commitment. Subject to the terms and conditions
hereof, at any time and from time to time from the date hereof through the date
that is 30 days prior to the Termination Date, the Issuing Bank shall take such
Letter of Credit Actions under the Commitments as the Borrower may request;
provided, however, that the Outstanding Line Obligations of each Bank shall not
exceed such Bank’s Commitment and the Outstanding Line Obligations of all Banks
shall not exceed the combined Commitments of the Banks at any time, (ii) the
aggregate outstanding Letter of Credit Usage shall not exceed the Letter of
Credit Commitment at any time, (iii) each Letter of Credit Action shall be in a
form acceptable to Issuing Bank and shall not violate any policies of Issuing
Bank, and (iv) the Issuing Bank shall not be required to issue Letters of Credit
that have automatic extension or renewal provisions (“evergreen” Letters of
Credit). Each Letter of Credit will be a nontransferable standby letter of
credit to support payment and/or performance obligations of the Borrower. No
Letter of Credit shall expire more than 364 days after the date of issuance. If
any Letter of Credit is to remain outstanding after the Termination Date, the
Borrower shall, not later than seven days prior to the Termination Date, deposit
cash in an amount equal to one hundred and two percent (102%) of such Letter of
Credit Usage in an account with Issuing Bank to be held as security for payment
of such Letter of Credit, which amount will be released to Borrower upon
termination of any Outstanding Line Obligations of Banks under such Letter of
Credit, and payment of all costs and fees related thereto.

 

(b)         Requesting Letter of Credit Actions. The Borrower may irrevocably
request a Letter of Credit Action by delivering a Letter of Credit Application
therefor to Issuing Bank, with a copy to the Agent (who shall notify the Banks),
not later than 8:30 a.m. (Tulsa, Oklahoma time) on the date which is five
Business Days prior to the date of the requested action therefor. Unless Agent
notifies Issuing Bank that such Letter of Credit Action is not permitted
hereunder or Issuing Bank determines that such Letter of Credit Action is
contrary to any policies of Issuing Bank or does not otherwise conform to the
requirements of this Agreement, Issuing Bank shall effect such Letter of Credit
Action. This Agreement shall control in the event of any conflict with any
Letter of Credit Application. Upon the issuance of a Letter of Credit, each Bank
shall be deemed to have purchased a pro rata participation in such Letter of
Credit from Issuing Bank in an amount equal to that Bank’s Pro Rata Share.

 

(c)         Reimbursement of Payments Under Letters of Credit. The Borrower
shall reimburse Issuing Bank through Agent for any payment that Issuing Bank
makes under a Letter of Credit on or before the date of such payment; provided,
however, that Borrower may request a Line

 

 

16

 

--------------------------------------------------------------------------------

 

Advance to reimburse Issuing Bank for such payment on or before the date thereof
by complying with Section 2.3.

 

(d)         Funding by Banks When Issuing Bank Not Reimbursed. If the Borrower
fails to timely make the payment required pursuant to subsection (c) above,
Issuing Bank shall notify Agent of such fact and the amount of such unreimbursed
payment. Agent shall promptly notify each Bank of its Pro Rata Share of such
amount. Each Bank shall make funds in an amount equal to its Pro Rata Share of
such amount available to Agent at Agent’s Principal Office on the Business Day
specified by Agent. The obligation of each Bank to so reimburse Issuing Bank
shall be absolute and unconditional and shall not be affected by the occurrence
of an Event of Default or any other occurrence or event. Any such reimbursement
shall not relieve or otherwise impair the obligation of the Borrower to
reimburse Issuing Bank for the amount of any payment made by Issuing Bank under
any Letter of Credit, together with interest as provided herein.

 

(e)         Nature of Banks’ Funding. If the conditions precedent set forth in
Section 4 can be satisfied on the date the Borrower is obligated to make, but
fails to make, a reimbursement of a payment under a Letter of Credit, the
funding by Banks pursuant to subsection (d) above shall be deemed to be an
advance under the Revolving Line (without regard to the minimum amount therefor)
requested by the Borrower. If the conditions precedent set forth in Section 4
cannot be satisfied on the date the Borrower is obligated to make, but fails to
make, a reimbursement of a payment under a Letter of Credit, the funding by
Banks pursuant to subsection (d) above shall be deemed to be a funding by each
Bank of its participation in such Letter of Credit, and such funds shall be
payable by the Borrower upon demand and shall bear interest at a rate which is
equal to the Note Rate plus 2% per annum, and each Bank making such funding
shall thereupon acquire a pro rata participation, to the extent of such
reimbursement, in the claim of Issuing Bank against the Borrower in respect of
such payment and shall share, in accordance with that pro rata participation, in
any payment made by the Borrower with respect to such claim.

 

(f)          Obligations Absolute. The obligation of the Borrower to pay to
Issuing Bank the amount of any payment made by Issuing Bank under any Letter of
Credit shall be absolute, unconditional, and irrevocable. Without limiting the
foregoing, the Borrower’s obligation shall not be affected by any of the
following circumstances:

 

(i)          any lack of validity or enforceability of the Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)          any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto;

 

(iii)         the existence of any claim, setoff, defense, or other rights which
the Borrower may have at any time against Issuing Bank, Agent or any Bank, any
beneficiary of the Letter of Credit (or any persons or entities for whom any
such beneficiary may be acting) or any other Person, whether in connection with
the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto, or any unrelated transactions;

 

(iv)        any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

 

 

17

 

--------------------------------------------------------------------------------

 

(v)         payment by Issuing Bank in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit; or any payment made by
Issuing Bank under any Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with (a) any case, action or proceeding before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors or other, similar arrangement; in each case (a) and (b) under U.S.
Federal, State or foreign law;

 

(vi)        the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

 

(vii)        any error in the transmission of any message relating to a Letter
of Credit not caused by Issuing Bank, or any delay or interruption in any such
message;

 

(viii)       any error, neglect or default of any correspondent of Issuing Bank
in connection with a Letter of Credit;

 

(ix)        any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of Issuing Bank;

 

(x)         so long as Issuing Bank in good faith determines that the document
appears to comply with the terms of the Letter of Credit, the form, accuracy,
genuineness or legal effect of any contract or document referred to in any
document submitted to Issuing Bank in connection with a Letter of Credit; and

 

(xi)         where Issuing Bank has acted in good faith.

 

In addition, the Borrower will promptly examine a copy of each Letter of Credit
and amendments thereto delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify Issuing Bank in writing. The Borrower shall be
conclusively deemed to have waived any such claim against Issuing Bank and its
correspondents unless such notice is given as aforesaid.

 

(g)         Role of Issuing Bank. Each Bank and the Borrower agree that, in
paying any drawing under a Letter of Credit, Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft and
certificates expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No officers, employees,
correspondents, participants or assignees of Issuing Bank shall be liable to any
Bank for any action taken or omitted in connection herewith at the request or
with the approval of Banks; or any action taken or omitted in the absence of
gross negligence or willful misconduct; or the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No officers,
employees, correspondents,

 

 

18

 

--------------------------------------------------------------------------------

 

participants or assignees of Issuing Bank, shall be liable or responsible for
any of the matters described in subsection (f) above. In furtherance and not in
limitation of the foregoing, Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and Issuing Bank shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(h)         Applicability of International Standby Practices 1998. Unless
otherwise expressly agreed by Issuing Bank and the Borrower, when a Letter of
Credit is issued, the rules of the “International Standby Practices 1998” or
such later revision as may be published by the Institute of International
Banking Law and Practice, subject to applicable laws, shall be deemed a part of
this Section and shall apply to such Letter of Credit.

 

(i)          Issuance Fee and Documentary and Processing Charges Payable to
Issuing Bank. Concurrently with the issuance of each Letter of Credit, the
Borrower shall pay a Letter of Credit Fee to Issuing Bank. Issuing Bank will
promptly thereafter cause to be distributed each Bank's Pro Rata Share of such
payments in like funds to each Bank. In addition, the Borrower shall pay
directly to Issuing Bank for its sole account its customary documentary and
processing charges in accordance with its standard schedule, as from time to
time in effect, for any amendment or other occurrence relating to a Letter of
Credit. Such fee and charges are nonrefundable.

 

3.           SECURITY. As security for the Obligations, Borrower grants to
Agent, for the benefit of the Banks, the following liens and security interests
and also agrees as follows:

 

3.1.       A first and prior security interest in all assets of Borrower,
including without limitation all accounts; chattel paper; deposit accounts;
documents; equipment; farm products; fixtures; general intangibles; goods;
instruments; inventory; investment property; letter-of-credit rights; commercial
tort claims; supporting obligations; and proceeds and products of all of the
foregoing; whether now owned or hereafter acquired, howsoever arising or
wheresoever located, all as evidenced by the Security Agreement.

 

3.2.       A first and prior mortgage lien against the Mortgaged Property, as
evidenced by the Mortgage.

 

 

3.3.

All proceeds and products of the foregoing.

 

3.4.       Borrower also agrees to execute and deliver all financing statements
or other instruments, documents or agreements required by Agent in order to
effectuate the intent of the parties in connection herewith, including without
limitation documents necessary for proper perfection as deemed necessary and/or
advisable by Agent and legal counsel.

 

4.           CONDITIONS PRECEDENT TO CLOSING AND TO BANKS’ OBLIGATION TO MAKE
THE INITIAL ADVANCE.

 

4.1.       Closing. Closing shall occur when Agent has received the following
(original, executed documents, where appropriate, and evidencing appropriate
recording, as applicable):

 

 

4.1.1.

this Agreement;

 

 

4.1.2.

Notes;

 

 

4.1.3.

Mortgage;

 

 

19

 

--------------------------------------------------------------------------------

 

 

4.1.4.

Security Agreement;

 

 

4.1.5.

Borrower’s Authority Documents;

 

 

4.1.6.

Opinion of Borrower’s Counsel;

 

 

4.1.7.

any financial statements required by Banks;

 

 

4.1.8.

Insurance Certificate;

 

 

4.1.9.

an endorsement to the Title Insurance Policy, in form and content acceptable to
Agent;;

 

 

4.1.10.

UCC Chattel Check; and

 

 

4.1.11.

Any other instruments, documents or agreements reasonably requested by Agent in
connection herewith.

 

4.2.       Post-Closing. Within sixty (60) days of Closing, the fully-executed
Subordination Agreement shall have been delivered to Agent.

 

4.3.       Initial Advance. It is expressly agreed that Agent shall not be
obligated to make the initial Advance of the Construction Loan proceeds
hereunder until the following conditions have been satisfied, unless waived by
Agent with the approval of Banks. In the event Banks elect to waive any
requirements or conditions contemplated herein with regard to the initial
Advance, such waiver shall not preclude Banks from thereafter requiring full and
complete performance of all terms, conditions and requirements with regard to
any subsequent Advance.

 

 

4.3.1.

All items set forth in Section 4.1 and 4.2 shall have been received;

 

 

4.3.2.

Approved Budget shall have been delivered to Agent;

 

 

4.3.3.

Plans (copy) shall have been delivered to Agent;

 

 

4.3.4.

Government Approvals (copy), if any, shall have been delivered to Agent;

 

 

4.3.5.

Payment and Performance Bonds (if required by Banks) shall have been delivered
to Agent;

 

 

4.3.6.

The Mortgage Related Documents shall have been delivered to and approved by
Agent;

 

 

4.3.7.

Borrower shall have met the Excess Cash Flow Threshold;

 

 

4.3.8.

Borrower shall have met the Excess Cash Flow Threshold;

 

 

4.3.9.

The representations and warranties set forth under Section 7, below, shall be
true and correct on and as of the date of such Advance with the effect as if
made on such date; and

 

 

20

 

--------------------------------------------------------------------------------

 

 

4.3.10.

No Event of Default exists under this Agreement or any Loan Documents.

 

4.4.       Release of Interest Reserve Account. Upon closing hereof, the funds
held in the Interest Reserve Account shall be applied to pay down the amount due
under the Revolving Line, the security interest of Agent in the Interest Reserve
Account shall be released, and the Control Agreement previously executed will be
terminated.

 

5.           CONDITIONS PRECEDENT TO BANKS’ OBLIGATION TO MAKE ADVANCES AFTER
THE INITIAL ADVANCE. It is expressly agreed that Agent's obligation to make any
Advance of the Construction Loan proceeds after the initial Advance shall be
subject to satisfaction of the following conditions, unless waived by Agent,
with the approval of Banks. In the event Banks elect to waive any requirements
or conditions contemplated herein with regard to the initial Advance, such
waiver shall not preclude Banks from thereafter requiring full and complete
performance of all terms, conditions and requirements with regard to any
subsequent Advance.

 

5.1.       All conditions for the initial Advance must be satisfied or expressly
waived in writing by Agent as of the date of the pending Advance.

 

 

5.2.

Title Insurance Policy Endorsement delivered to Agent.

 

5.3.       The representations and warranties set forth under Section 7, below,
shall be true and correct on and as of the date of the pending Advance with the
effect as if made on such date.

 

 

5.4.

No Event of Default exists under this Agreement or any Loan Documents.

 

5.5.       Post-Completion. Borrower shall deliver to Agent, (i) within fifteen
(15) days following completion of construction of the Improvements, the
Certificate of Completion, and (ii) within sixty (60) days thereafter, the
Survey.

 

6.           DISBURSEMENT PROCEDURE. In addition to the conditions precedent
under Sections 4 and 5, above, the parties agree that Advances under the
Construction Notes will be made by Agent to Borrower subject to the following
limitations.

 

6.1.       Purpose. The principal sum to be disbursed under the Construction
Notes shall be used for the purpose of paying the items specified in the
Approved Budget, including paying the Contractor, subcontractors, mechanics,
materialmen and suppliers pursuant to the terms of the Construction Contract and
other contracts for construction of the Improvements, for services performed and
materials purchased for and either incorporated into the Improvements or stored
on the Land for later incorporation, for interest payments on the Construction
Notes, for reimbursement of Agent for expenses incurred pursuant to this
Agreement, and for payment of other costs and expenses (reasonably acceptable to
Agent) which are incidental or related to the costs of completing or financing
the Improvements.

 

6.2.       Request for Advance. Borrower shall deliver to Agent an Advance
Request at least two (2) business days before the requested date of
disbursement. Agent may require that additional information accompany the
Advance Request as described in Section 1.4, above. The Agent shall promptly
notify each Bank of each such notice. Not later than 2:00 p.m., or three (3)
hours following receipt of such notice, whichever is later, on the date of such
Advances, each Bank will make available to the Agent at Agent's Principal Office
in immediately available funds, such Bank's Pro Rata Share of such Advances.
After the Agent's receipt of such funds, and upon fulfillment of the applicable
conditions, the Agent will make such Advances available to the Borrower as set
forth in Section 6.4 below.

 

 

21

 

--------------------------------------------------------------------------------

 

6.3.       Agent's Inspection. If, for any reason, Agent deems it necessary to
cause the Improvements to be examined by a representative of Agent prior to
making any Advance, it shall have a reasonable time within which to do so, and
Agent shall not be required to make any Advance until such examination has been
made, at Borrower's expense.

 

6.4.       Disbursements. Agent shall, on the date the requested Advance is to
be made or as soon thereafter as all conditions precedent to such Advance have
been satisfactorily met, (i) deliver checks to approved payees whose invoices
are entitled to be paid from the proceeds of the Advance, or (ii) at the
discretion of Agent, such Advance may be made directly in Borrower's special
account with Agent into which all Advances hereunder (but no other funds) may be
deposited, and against which only checks shall be drawn for payment of items in
the Approved Budget and items incidental thereto. Disbursements shall not be
made more often than monthly, and Advances under the Construction Notes may, at
the option of Agent, be recorded on the Construction Notes and/or by deposits to
the foregoing account, and such records shall be conclusive evidence of all
Advances made under the Construction Notes. Notwithstanding the foregoing
disbursement procedure, (i) if an Event of Default occurs hereunder or under the
terms of any of the Loan Documents executed pursuant hereto, Agent may, with the
approval of Banks, until such Event of Default is cured or for so long as
required hereunder, make all disbursements to a title company escrow account,
and such title company will draw checks on such account for payment of the items
approved by Agent, and (ii) Agent shall not make any disbursement which would
cause the aggregate amount of disbursements made under the Construction Notes to
exceed eighty percent (80%) of the aggregate amount expended for construction of
the Improvements up to the date of such disbursement. Any expense incurred
because of a disbursement through a controlled title company escrow account
shall be paid by Borrower.

 

6.5.       Projected Budget Overrun. In the event Agent determines, at any time,
that the total cost of completing the Improvements free of liens and
encumbrances, other than those in favor of Agent contemplated hereby, will, in
the reasonable judgment of Agent, exceed the undisbursed balance of the Loan,
Agent may require further security for the payment of the Construction Notes by
(i) requiring Borrower to grant Agent additional collateral, satisfactory to
Agent, and/or (ii) requiring Borrower to make cash deposits with Agent
sufficient in amount to cover such estimated excess cost of completing the
Improvements, which cash deposits will be disbursed on a first-out basis prior
to further Advances by Agent under the Construction Notes. For the purpose of
this Section 6.5, the cost of completion shall be deemed to include, without
limitation, the following: costs of labor and materials, on-site and off-site
improvements, amounts paid to contractors, landscaping, professional fees, taxes
on the Mortgaged Property, premiums for bonds, insurance and title insurance,
title examination costs and fees, survey costs, appraisal fees, recording costs,
interest on the Construction Notes, Loan fees due hereunder, all amounts
reimbursable to Agent for expenses incurred hereunder, and the cost of all items
necessary to the proper completion of the Improvements.

 

6.6.       Construction Loan Termination Date. Notwithstanding anything to the
contrary, Agent shall have no duty to advance funds under the Construction Loan
after the Completion Date (the “Construction Loan Termination Date”).

 

7.           REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to each Bank that:

 

7.1.       Incorporation, Good Standing, and Due Qualification. Borrower is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State in which it is incorporated; has the corporate power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged; and is duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required.

 

 

22

 

--------------------------------------------------------------------------------

 

7.2.       Corporate Power and Authority. The execution, delivery, and
performance by Borrower of the Loan Documents have been duly authorized by all
necessary corporate action and do not and will not (1) require any consent or
approval of the stockholders which has not been given; (2) contravene Borrower's
charter or bylaws; (3) violate any provision of any law, rule, regulation
(including, without limitation, Regulations U and X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to Borrower;
(4) result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease, or instrument to which Borrower
is a party or by which it or its properties may be bound or affected; (5) result
in, or require, the creation or imposition of any lien, upon or with respect to
any of the properties now owned or hereafter acquired by Borrower; or (6) cause
Borrower to be in default under any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award or any such indenture,
agreement, lease, or instrument.

 

7.3.       Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be, legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditors' rights generally.

 

7.4.       Financial Statements. The balance sheet of Borrower as of December
31, 2006, the related statements of income and retained earnings of Borrower for
the twelve (12) months then ended contained in the Borrower’s Form 10-K filed
with the Securities Exchange Commission, are complete and correct and fairly
present the financial condition of Borrower at such dates and the results of the
operations of Borrower for the periods covered by such statements, all in
accordance with GAAP, and since December 31, 2006, there has been no material
adverse change in the condition (financial or otherwise), business or operations
of Borrower. There are no liabilities of Borrower, fixed or contingent, which
are material but not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business since
December 31, 2006. No information, exhibit, or report furnished by the Borrower
to any Bank in connection with the negotiation of this Agreement contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statement contained therein not materially misleading.

 

7.5.       Labor Disputes and Acts of God. Neither the business nor the
properties of Borrower is affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or other casualty (whether or not covered by insurance), materially
adversely affecting such business or the operation of Borrower.

 

7.6.       Other Agreements. Borrower is not a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument, or subject
to any charter or corporate restriction, the performance of which in accordance
with the respective terms could have a material adverse effect on the business,
properties, assets, operations, or condition, financial or otherwise, of
Borrower or the ability of Borrower to carry out its obligations under the Loan
Documents. Borrower is not in material default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.

 

7.7.       Litigation. There is no pending or threatened action or proceeding
against or affecting Borrower before any court, governmental agency or
arbitrator, which may, in any one case or in the aggregate, materially adversely
affect the financial condition, operations, properties, or business of Borrower
or the ability of Borrower to perform its obligations under the Loan Documents.

 

 

23

 

--------------------------------------------------------------------------------

 

Any litigation which does exist is set forth in detail satisfactory to Agent on
Schedule "7.7" hereto, but Borrower represents to each Bank that such litigation
does not violate this Section 7.7.

 

7.8.       Ownership and Liens. Borrower has title to, or valid leasehold
interests in, all of its properties and assets, real and personal, including the
properties and assets and leasehold interest reflected in the financial
statements referred to in Section 7.4, and none of the properties and assets
owned by Borrower, and none of its leasehold interests, are subject to any lien,
except the Permitted Liens.

 

7.9.       ERISA. Borrower is in compliance in all material respects with all
applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan; no notice
of intent to terminate a Plan has been filed, nor has any Plan been terminated;
no circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings; neither Borrower nor any Commonly
Controlled Entity has completely or partially withdrawn from a Multiemployer
Plan; Borrower and each Commonly Controlled Entity have met their minimum
funding requirements under ERISA with respect to all of their Plans and the
present value of all vested benefits under each Plan exceeds the fair market
value of all Plan assets allocable to such benefits, as determined on the most
recent valuation date of the Plan and in accordance with the provisions of
ERISA; and neither Borrower nor any Commonly Controlled Entity has incurred any
liability to the PBGC under ERISA.

 

7.10.     Operation of Business. Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
to conduct its business substantially as now conducted and as presently proposed
to be conducted, and Borrower is not in violation of any valid rights of others
with respect to any of the foregoing.

 

7.11.     Taxes. Borrower has filed all tax returns (federal, state and local)
required to be filed by law and has paid all taxes, assessments, and
governmental charges and levies thereon to be due, including interest and
penalties, except any such taxes, charges or levies which are being diligently
contested in good faith by appropriate proceedings.

 

7.12.     Debt. Schedule "7.12" is a complete and correct list of all credit
agreements, indentures, purchase agreements, guaranties, Capital Leases, and
other investments, agreements, and arrangements presently in effect providing
for or relating to extensions of credit (including agreements and arrangements
for the issuance of letters of credit or for acceptance financing) in respect of
which Borrower is in any manner directly or contingently obligated; and the
maximum principal or face amounts of the debt in question, which are outstanding
and which can be outstanding, are correctly stated, and all liens of any nature
given or agreed to be given as security therefor are correctly described or
indicated in such Schedule. With regard to any guaranty or other contingent
obligation of Borrower, Borrower shall promptly notify Agent in the event any
such obligation becomes non-contingent.

 

7.13.     Environment. Borrower has duly complied with, and its business,
operations, assets, equipment, property, leaseholds, or other facilities are in
material compliance with, the provisions of all federal, state, and local
environmental, health and safety laws, codes and ordinances, and all rules and
regulations promulgated thereunder, as more fully set forth in the Mortgage.

 

7.14.     Construction of Improvements. All labor and materials contracted for
or utilized in connection with the construction of the Improvements shall be
used and employed solely on the Land, and said construction shall be strictly in
accordance with the Plans and free from encroachments upon building lines,
easements and property lines.

 

 

24

 

--------------------------------------------------------------------------------

 

7.15.   No Violations. Based upon a reasonable investigation, there exist no
violations of any statutes, rules, orders, ordinances, regulations or
requirements of any Governmental Authorities with respect to the Land, and the
anticipated use thereof complies with all applicable statutes, rules,
ordinances, regulations or requirements (including, without limitation, zoning,
environmental, ecological, landmark and all other applicable categories)
affecting the Land.

 

7.16.   Zoning. The Land is not a part of a larger tract of land owned or leased
by Borrower or any of its affiliates, or otherwise considered as part of one
zoning lot, or, if it is, that any authorization or variance required for the
subdivision of such larger tract which a sale of the Mortgaged Property would
entail has been obtained from all the appropriate Governmental Authorities, so
that the Land constitutes one zoning lot (including street access and parking
and utility facilities, if relevant) capable of being conveyed as such. A
"zoning lot" means a piece of property large enough to meet the minimum size for
zoning requirements for "something" to be built on it.

 

7.17.   Rights of Way. Necessary rights of way for all roads needed for the full
utilization of the Land for its intended purposes have been acquired, and/or
have been dedicated to public use and accepted by the appropriate Governmental
Authority.

 

8.           AFFIRMATIVE COVENANTS. So long as any Note shall remain unpaid or
any Bank shall have any Commitment under this Agreement, Borrower will comply
with the following:

 

8.1.       Maintenance of Existence. Preserve and maintain its corporate
existence and good standing in the states in which it does business, and qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is required.

 

8.2.       Maintenance of Records. Keep adequate records and books of account,
in which complete entries will be made in accordance with GAAP, reflecting all
financial transactions.

 

8.3.       Maintenance of Properties. Maintain, keep, and preserve all of its
properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

8.4.       Lockbox. Upon the request of Agent, Borrower shall establish and
maintain a lockbox in Agent pursuant to an agreement in form and substance
satisfactory to Agent which shall provide, in part, that: (a) Borrower shall
deposit all checks and other instruments with respect to its notes, chattel
paper or accounts receivable in the form received by them in the lockbox, (b)
unless otherwise directed by Agent, Borrower shall direct its debtors and
customers to make all payments in respect to their accounts receivable directly
to the lockbox at Agent, (c) Agent shall deposit all items received by it to
accounts designated by the Agent for the Borrower, provided no Event of Default
shall have occurred and be continuing, and (d) if an Event of Default shall have
occurred and be continuing, all such payments may be applied to the
Indebtedness, at such times and in such order as Agent may elect.

 

8.5.       Conduct of Business. Continue to engage in an efficient and
economical manner in a business of the same general type as conducted by it on
the date of this Agreement.

 

8.6.       Maintenance of Insurance. Borrower will keep or cause to be kept
adequately insured by financially sound and reputable insurers its plant,
equipment, motor vehicles, and all other property of a character usually insured
by businesses engaged in the same or similar businesses. Upon demand by the
Agent, any insurance policies covering the Collateral shall include a loss
payable endorsement to Agent, shall provide that such policies may not be
canceled, reduced or affected in any manner for any reason without thirty (30)
days prior notice to the Agent, and shall provide for any other matters which
the Agent may reasonably require. Such insurance shall be

 

 

25

 

--------------------------------------------------------------------------------

 

against fire, casualty and any other hazards normally insured against and shall
be in the amount of the full value (less a reasonable deductible not to exceed
amounts customary in the industry for similarly situated businesses and
properties) of the property insured. So long as no Event of Default exists and
is continuing, the proceeds of said insurance policies may be used for repair or
replacement of the damaged property. The Borrower shall at all times maintain
adequate insurance against damage to persons or property, which insurance shall
be by financially sound and reputable insurers and shall, without limitation,
provide the following coverages: comprehensive general liability (including,
without limitation, coverage, where applicable, damage caused by explosion,
broad form property damage coverage, broad form coverage for contractually
independent contractors), worker's compensation, products liability and
automobile liability.

 

8.7.       Compliance with Laws. Comply in all material respects with all
applicable laws, rules, regulations, and orders, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property.

 

8.8.       Right of Inspection. At any reasonable time and from time to time,
and following twenty-four (24) hours prior written notice, permit the Agent or
any agent or representative of any of the Banks, to reasonably examine and make
copies of (with the cost to Borrower for such copies not to exceed $1,000) and
abstracts from the records and books of account of, and visit the properties of,
Borrower, and to discuss the affairs, finances, and accounts of Borrower with
any of its officers and directors and Borrower's independent accountants. Agent
contemplates conducting at least annual field audits of the Borrower's property,
and any and all costs and expenses related thereto (except as set forth above)
shall be reimbursed to Agent by Borrower.

 

 

8.9.

Reporting Requirements. Furnish to Agent and Banks:

 

8.9.1.    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower,
Borrower shall deliver to Agent and Banks interim balance sheets of Borrower as
of the end of such quarter, statements of income of Borrower for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, and statements of cash flow of Borrower for the portion of the
fiscal year ended with the last day of such quarter, all in sufficient detail
and stating in comparative form the respective figures for the corresponding
date and period in the previous fiscal year all prepared in accordance with GAAP
and certified by the chief financial officer of Borrower (subject to normal year
end audit adjustments);

 

8.9.2.    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Borrower,
commencing with the fiscal year ending December 31, 2007, balance sheets of
Borrower as of the end of such fiscal year, statements of income and retained
earnings of Borrower for such fiscal year, and statements of cash flow of
Borrower for such fiscal year, with explanatory footnotes in sufficient detail
acceptable to the Agent and Banks, and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year and all prepared in accordance with GAAP and as to the statements
accompanied by an unqualified opinion thereon acceptable to the Agent and Banks
by independent accountants selected by Borrower and which are acceptable to the
Agent and Banks;

 

8.9.3.    Management Letters. Promptly upon receipt thereof, copies of any
reports submitted to Borrower by independent certified public accountants in
connection with examination of the financial statements of Borrower made by such
accountants;

 

 

26

 

--------------------------------------------------------------------------------

 

8.9.4.    Compliance Certificate. Within forty-five (45) days after the end of
each fiscal quarter of Borrower a certificate of compliance ("Compliance
Certificate") executed by the chief financial officer of Borrower, in form and
content as set forth in Schedule "8.9.4" hereto;

 

8.9.5.    Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting Borrower, which, if determined adversely to Borrower, could
have a material adverse effect on the financial condition, properties, or
operations of Borrower;

 

8.9.6.    Notice of Event of Defaults. As soon as possible and in any event
within five (5) days after the occurrence of each Event of Default, a written
notice setting forth the details of such Event of Default and the action which
is proposed to be taken by the Borrower with respect thereto;

 

8.9.7.    ERISA Reports. As soon as possible, and in any event within thirty
(30) days after Borrower knows or has reason to know that any circumstances
exist that constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan subject to ERISA with respect to Borrower or any Commonly
Controlled Entity, and promptly but in any event within two (2) Business Days of
receipt by the Borrower or any Commonly Controlled Entity of notice that the
PBGC intends to terminate a Plan or appoint a trustee to administer the same,
and promptly but in any event within five (5) Business Days of the receipt of
notice concerning the imposition of withdrawal liability with respect to
Borrower or any Commonly Controlled Entity, the Borrower will deliver to the
Agent and Banks a certificate of the chief financial officer of the Borrower
setting forth all relevant details and the action which the Borrower proposes to
take with respect thereto;

 

8.9.8.    Reports to Other Creditors. Promptly after the furnishing thereof,
copies of any statement or report furnished to any other party pursuant to the
terms of any indenture, loan, credit, or similar agreement and not otherwise
required to be furnished to the Agent and Banks pursuant to any other clause of
this Section 8; and

 

8.9.9.    General Information. Such other information respecting the condition
or operations, financial or otherwise, of Borrower as the Agent and Banks may
from time to time reasonably request.

 

8.10.     Environment. Be and remain in material compliance with the provisions
of all federal, state, and local environmental, health and safety laws, codes
and ordinances, and all rules and regulations issued thereunder, as more fully
set forth in the Mortgage.

 

8.11.     Operating Accounts. Maintain its primary operating accounts at Agent,
with the exception of its payroll account.

 

8.12.      Subsidiaries. At the time of creation or acquisition of any
Subsidiary, Borrower shall cause such Subsidiary to properly become a Guarantor
hereunder.

 

9.           NEGATIVE COVENANTS. So long as any Notes shall remain unpaid or any
Bank shall have any Commitment under this Agreement or any Letter of Credit
issued in connection herewith, Borrower will not:

 

9.1.       Negative Pledge. Create, incur, permit or suffer to exist any Liens
upon any of its assets or properties, now owned or hereafter acquired, except
for the Permitted Liens.

 

 

27

 

--------------------------------------------------------------------------------

 

 

9.2.

Debt. Create, incur, assume, or suffer to exist any Debt, except:

 

 

(1)

Indebtedness arising out of this Agreement;

 

(2)         Purchase money indebtedness not to exceed $500,000 in the aggregate
for any given fiscal year;

 

(3)         Current liabilities for taxes and assessments incurred in the
ordinary course of business;

 

(4)         Indebtedness in respect of current accounts payable or accrued
(other than for borrowed funds or purchase money obligations) and incurred in
the ordinary course of business, provided that all such liabilities, accounts
and claims shall be promptly paid and discharged when due or in conformity with
customary trade terms;

 

(5)         Debt described in Schedule "7.12" but no voluntary prepayment,
renewals, extensions, or refinancings thereof;

 

(6)         Unsecured non-Bank Debt in addition to the debt described in
Schedule "7.12" not to exceed $100,000 for the Borrower in the aggregate in any
given fiscal year;

 

(7)         Accounts payable to trade creditors for goods or services which are
not past due more than ninety (90) days from the billing date, in each case
incurred in the ordinary course of business, as presently conducted, and paid
within the specified time, unless contested in good faith and by appropriate
proceedings; and

 

 

(8)

The Subordinated Debt.

 

9.3.       Mergers, etc. Without the prior written consent of Banks, wind up,
liquidate or dissolve itself, reorganize, merge or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person.

 

9.4.       Leases. Without Agent's prior written consent, create, incur, assume,
or suffer to exist, any obligation as lessee for the rental or hire of any real
or personal property, except (1) the leases set forth on Schedule "9.4" hereto
and any extensions or renewals thereof and (2) leases (other than Capital
Leases) which do not in the aggregate require Borrower to make payments
(including taxes, insurance, maintenance, and similar expenses which the
Borrower is required to pay under the terms of any lease) in any fiscal year of
Borrower in excess of Fifty Thousand and no/100ths Dollars ($50,000). Agent
agrees not to unreasonably withhold its consent and will endeavor to respond
within ten (10) days to Borrower's request therefor.

 

9.5.       Sale and Leaseback. Sell, transfer, or otherwise dispose of any real
or personal property to any Person and thereafter directly or indirectly lease
back the same or similar property.

 

9.6.       Dividends. Declare or pay any dividends; or purchase, redeem, retire,
or otherwise acquire for value any of its capital stock now or hereafter
outstanding; or make any distribution of assets to its stockholders as such
whether in cash, assets, or in obligations of the Borrower; or allocate or
otherwise set apart any sum for the payment of any dividend or distribution on,
or for the purchase, redemption, or retirement of any shares of its capital
stock; or make any distribution by reduction of capital or otherwise in respect
of any shares of its capital stock.

 

 

28

 

--------------------------------------------------------------------------------

 

9.7.       Sale of Assets. Sell, lease, assign, transfer, or otherwise dispose
of, any of its now owned or hereafter acquired assets (including, without
limitation, shares of stock, receivables, and leasehold interests), except: (1)
inventory disposed of or leased in the ordinary course of business; (2) the sale
or other disposition of assets no longer used or useful in the conduct of its
business; and (3) treasury stock; provided, however, that the sale of stock to
raise equity required hereunder shall not violate this Section.

 

9.8.       Guaranties, etc. Assume, guarantee, endorse, or otherwise be or
become directly or contingently responsible or liable (including, but not
limited to, an agreement to purchase any obligation, stock, assets, goods, or
services, or to supply or advance any funds, assets, goods, or services, or an
agreement to maintain or cause such Person to maintain a minimum working capital
net worth, or otherwise to assure the creditors of any Person against loss), for
obligations of any Person, except guaranties by endorsement of negotiable
instruments for deposits or collection or similar transactions in the ordinary
course of business.

 

9.9.       Transactions with Affiliates. Enter into any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of each Borrower's business and upon
fair and reasonable terms no less favorable to the Borrower than would obtain in
a comparable arm's-length transaction with a Person not an Affiliate.

 

10.        FINANCIAL COVENANTS. So long as any Notes shall remain unpaid or any
Bank shall have any Commitment under this Agreement, Borrower shall comply with
the following:

 

10.1.     Funded Debt to EBITDA. Maintain, tested on the last day of each fiscal
quarter for the trailing twelve months, a ratio of (i) Funded Debt of Borrower
to (ii) EBITDA for the preceding four (4) consecutive fiscal quarters of
Borrower, not greater than (a) for the fiscal quarter ending June 30, 2007, 4.5
to 1, (b) for the fiscal quarter ending September 30, 2007, and for each fiscal
quarter thereafter, 4.0 to 1,.

 

 

10.2.

Fiscal Year. Not change its fiscal year end.

 

10.3.     Debt Service Coverage Ratio. Maintain, tested on the last day of each
fiscal quarter for the trailing twelve months, commencing with the fiscal
quarter ending June 30, 2007, and for each fiscal quarter thereafter, a Debt
Service Coverage Ratio of not less than 1.25 to 1.00.

 

10.4.     Capital Expenditures. Not make expenditures for fixed or capital
assets if, after giving effect thereto, the aggregate of all such expenditures,
excluding expenditures for the water pre-treatment facility not to exceed
$3,000,000, would exceed (i) prior to Borrower meeting the Excess Cash Flow
Threshold, $1,000,000 during any fiscal year of Borrower, and (ii) following
Borrower meeting the Excess Cash Flow Threshold, $1,500,000 during any fiscal
year of Borrower.

 

11.

ASSIGNMENTS.

 

11.1.     Assignment of Construction Contract. Borrower hereby Assigns to Agent,
for the benefit of Banks, Borrower's interest in the Construction Contract and
further represents to Agent that: (i) the Construction Contract is not subject
to any claim, setoff or encumbrance; (ii) there have been no prior assignments
of the Construction Contract; (iii) the Construction Contract constitutes the
valid and binding obligations of the parties thereto, and is enforceable in
accordance with its terms; (iv) neither Borrower nor Contractor is in default
under the terms of the Construction Contract; (v) all covenants, conditions and
agreements have been performed as required by the Construction Contract, except
those which are not due to be performed until after the date of this Agreement;
(vi) Borrower shall continue to be liable for all obligations of Borrower under
the Construction Contract;

 

 

29

 

--------------------------------------------------------------------------------

 

(vii) Borrower hereby agrees to punctually perform and observe all of the terms,
conditions and requirements of the Construction Contract to be performed or
observed by Borrower; and (viii) Borrower agrees to indemnify and hold Agent
harmless against and from any loss, cost, liability or expense (including,
without limitation, reasonable attorneys' fees, court costs and investigation
expenses) resulting from any failure of Borrower to perform its obligations
under the Construction Contract.

 

11.2.     Assignment of Contractor’s Plans. Borrower hereby assigns to Agent for
benefit of the Banks, Borrower’s right, title and interest in and to the Plans.
Borrower further represents to Agent that: (i) the list of the Plans provided to
Agent is complete and accurate; (ii) the Plans have not been altered or amended
except as may be reflected on such list of Plans, and will not hereafter be
materially altered or amended without the prior written consent of Agent; (iii)
all the Plans were prepared by the Contractor; (iv) Borrower is the sole and
exclusive owner of the Plans (subject only to the interest, if any, of
Contractor therein) and has the right and authority to make this Assignment; and
(v) a true and correct copy of the Plans has heretofore been delivered to Agent
by Borrower.

 

12.

EVENTS OF DEFAULT.

 

 

12.1.

Events of Default. If any of the following events shall occur:

 

(1)         Borrower should fail to pay the principal of, or interest on, the
Notes, or any amount of the Commitment or other fee within ten (10) days as and
when due and payable;

 

(2)         Any representation or warranty made or deemed made by Borrower in
this Agreement or the Security Agreement or which is contained in any
certificate, document, opinion, or financial or other statement furnished at any
time under or in connection with any Loan Document shall prove to have been
incorrect, incomplete, or misleading in any material respect on or as of the
date made or deemed made;

 

(3)         Borrower shall fail to perform or observe any term, covenant, or
agreement contained in this Agreement or any Loan Documents, following a thirty
(30) day notice and cure period as to non-monetary covenant defaults;

 

(4)         Borrower shall (a) fail to pay any indebtedness for borrowed money
(other than the Notes) or any interest or premium thereon, when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise); or
(b) fail to perform or observe any term, covenant, or condition on its part
required to be performed or observed under any agreement or instrument relating
to any such indebtedness, when required to be performed or observed, if the
effect of such failure to perform or observe is to accelerate, or to permit the
acceleration of, after the giving of any applicable notice or passage of time,
or both, the maturity of such indebtedness, whether or not such failure to
perform or observe shall be waived by the holder of such indebtedness, or any
such indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof;

 

(5)         Borrower or any Guarantor (a) shall generally not pay, or shall be
unable to pay, or shall admit in writing its inability to pay its debts as such
debts become due; or (b) shall make an assignment for the benefit of creditors,
or petition or apply to any tribunal for the appointment of a custodian,
receiver, or trustee for it or a substantial part of its assets; or (c) shall
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; or (d) shall have had any such
petition or application filed or any such proceeding commenced against it in
which an order for relief is entered or an

 

 

30

 

--------------------------------------------------------------------------------

 

adjudication or appointment is made, and which remains undismissed for a period
of thirty (30) days or more; or (e) shall take any corporate action indicating
its consent to, approval of, or acquiescence in any such petition, application,
proceeding, or order for relief or the appointment of a custodian, receiver, or
trustee for all or any substantial part of its properties; or (f) shall suffer
such custodianship, receivership, or trusteeship to continue undischarged for a
period of thirty (30) days or more;

 

(6)         One or more judgments, decrees, or orders for the payment of money
in excess of Two Hundred Fifty Thousand and no/100ths Dollars ($250,000.00) in
the aggregate shall be rendered against Borrower, and such judgments, decrees,
or order shall continue unsatisfied and in effect for a period of sixty (60)
consecutive days without being vacated, discharged, satisfied, or stayed or
bonded pending appeal;

 

(7)         The Collateral documents shall at any time after their execution and
delivery and for any reason cease (a) to create a valid and perfected first
priority security interest in and to the property purported to be subject to
such Collateral documents; or (b) to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by Borrower, or Borrower shall deny it has any further liability or
obligation under the Collateral documents, or Borrower shall fail to perform any
of its obligations under the Collateral documents; or the validity or
enforceability of the Guaranty Agreement of any Guarantor shall be contested, or
liability thereunder is denied;

 

(8)         Any of the following events shall occur or exist with respect to
Borrower and any Commonly Controlled Entity under ERISA: any Reportable Event
shall occur; complete or partial withdrawal from any Multiemployer Plans shall
occur; any Prohibited Transaction shall occur; a notice of intent to terminate a
Plan shall be filed, or a Plan shall be terminated; or circumstances shall exist
which constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan, or the PBGC shall institute such proceedings; and in each case
above, such event or condition, together with all other events or conditions, if
any, could subject Borrower to any tax, penalty, or other liability which in the
aggregate may exceed One Hundred Thousand and no/100ths Dollars ($100,000.00);

 

(9)         If the Agent receives its first notice of a hazardous discharge or
an environmental complaint from a source other than Borrower, and the Agent does
not receive notice (which may be given in oral form, provided same is followed
with all due dispatch by written notice by Certified Mail, Return Receipt
Requested) of such hazardous discharge or environmental complaint from any
Borrower within twenty-four (24) hours of the time the Agent first receives said
notice from a source other than any Borrower; or if any federal, state, or local
agency asserts or creates a Lien upon any or all of the assets, equipment,
property, leaseholds, or other facilities of the Borrower by reason of the
occurrence of a hazardous discharge or an environmental complaint; or if any
federal, state, or local agency asserts a claim against Borrower and/or its
assets, equipment, property, leaseholds, or other facilities for damages or
cleanup costs relating to a hazardous discharge or an environmental complaint;
provided, however, that such claim shall not constitute a default if, within
five (5) Business Days of the occurrence giving rise to the claim, (a) the
Borrower can prove to the Agent's satisfaction that the Borrower has commenced
and is diligently pursuing either: (i) a cure or correction of the event which
constitutes the basis for the claim, and continues diligently to pursue such
cure or correction to completion or (ii) proceedings for an injunction, a
restraining order, or other appropriate relief preventing such agency or
agencies from asserting such claim, which relief is granted within ten (10)
Business Days of the occurrence giving rise to the claim and the injunction,
order, or relief is not thereafter resolved or reversed on appeal; and (b) in
either of the foregoing events, the Borrower has posted a bond, letter of
credit, or other security satisfactory in form, substance, and amount

 

 

31

 

--------------------------------------------------------------------------------

 

to both the Agent and the agency or entity asserting the claim to secure the
proper and complete cure or correction of the event which constitutes the basis
for the claim;

 

(10)       Without the prior written consent of Banks, which consent shall not
be unreasonably withheld, conditioned or delayed, any merger or other corporate
restructure occurs;

 

(11)       Material variance in construction of the Improvements from the
approved Plans without prior written approval of Banks;

 

(12)       The abandonment or cessation of the work on the Improvements for a
period of five (5) consecutive business days, unless such cessation (but not
such abandonment) shall have been the result of a cause which, with the exercise
of due diligence, Borrower was unable to prevent or overcome;

 

(13)       The issuance of any court order, decree or judgment pursuant to any
judicial or administrative proceeding declaring that the Improvements or the
construction thereof are in violation of any law, ordinance, rule or regulation
of any Governmental Authority, which order, decree or judgment is not terminated
or discharged within forty-five (45) calendar days from the issuance date; or

 

(14)       Substantial damage to or destruction of the Improvements which is not
repaired promptly to the satisfaction of Agent.

 

In any such event, Agent may, at the request of or with the consent of the
Banks, (a) declare the Banks' obligation to make Loans to be terminated,
whereupon the same shall forthwith terminate; and/or (b) declare the outstanding
Notes, all interest thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Notes, all such interest, and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived by the Borrower. Additionally, such Bank is hereby authorized
at any time and from time to time, without further notice to Borrower (any such
notice being expressly waived by the Borrower), to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or the Notes or other
Loan Documents, irrespective of whether or not such Bank shall have made any
demand under this Agreement or the Notes or such other Loan document and
although such obligations may be unmatured. The rights of the Banks under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Banks may have, in this Agreement,
any other Loan Document or at law or equity, including without limitation the
right to accelerate the Notes upon the occurrence of an Event of Default.

 

13.

AGENCY PROVISIONS.

 

13.1.     Authorization and Action. Each Bank hereby irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. The
duties of the Agent shall be mechanical and administrative in nature and the
Agent shall not by reason of this Agreement be a trustee or fiduciary for any
Bank. The Agent shall have no duties or responsibilities except those expressly
set forth herein. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or so refraining from

 

 

32

 

--------------------------------------------------------------------------------

 

acting) upon the instructions of the Banks, and such instructions shall be
binding upon all Banks and all holders of Notes; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law.

 

13.2.      Liability of Agent. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement in the absence
of its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, the Agent (1) may treat the payee of any
Note as the holder thereof until the Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Agent; (2) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts; (3)
makes no warranty or representation to any Bank and shall not be responsible to
any Bank for any statements, warranties, or representations made in or in
connection with this Agreement; (4) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants, or
conditions of this Agreement on the part of the Borrower, or to inspect the
property (including the books and records) of the Borrower; (5) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, perfection, sufficiency, or value of this Agreement
or any other instrument or document furnished pursuant thereto; and (6) shall
incur no liability under or in respect of this Agreement by acting upon any
notice, consent, certificate, or other instrument or writing (which may be sent
by telegram, telex, or facsimile transmission) believed by it to be genuine and
signed or sent by the proper party or parties.

 

13.3.      Rights of Agent as a Bank. With respect to its Commitment, the Loans
made by it and the Notes issued to it, the Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not the Agent; and the term "Bank" or "Banks" shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any Subsidiary, all as if the Agent were not the
Agent and without any duty to account therefor to the Banks.

 

13.4.      Independent Credit Decisions. Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Agent or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement. Except for notices, reports and other documents and
information expressly required to be furnished to the Banks by the Agent
hereunder, the Agent shall have no duty or responsibility to provide any Bank
with any credit or other information concerning the affairs, financial condition
or business of the Borrower or any of its Subsidiaries (or any of their
Affiliates) which may come into the possession of the Agent or any of its
Affiliates.

 

13.5.      Indemnification. The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably based upon the Pro Rata Share of
each Bank, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement,
provided that no Bank shall be liable for any portion of any of the foregoing
resulting from the Agent's gross negligence or willful

 

 

33

 

--------------------------------------------------------------------------------

 

misconduct. Without limitation of the foregoing, each Bank agrees to reimburse
the Agent (to the extent not reimbursed by the Borrower) promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement.

 

13.6.      Successor Agent. The Agent may resign at any time by giving at least
sixty (60) days' prior written notice thereof to the Banks and the Borrower.
Upon any such resignation, the Banks shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Agent's giving of notice of resignation, then the retiring Agent may, on behalf
of the Banks, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State
thereof. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.

 

13.7.      Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Notes held by it in excess of its ratable share of
payments on account of the Notes obtained by all the Banks, such Bank shall
purchase from the other Banks such participations in the Notes held by them as
shall be necessary to cause such purchasing Bank to share the excess payment
ratably with each of the other Banks, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and each Bank shall repay
to the purchasing Bank the purchase price to the extent of such recovery
together with an amount equal to such Bank's ratable share (according to the
proportion of (1) the amount of such Bank's required repayment to (2) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 13.7 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

 

14.

MISCELLANEOUS.

 

14.1.     Amendments. Subject to the provisions of this Section 14.1, the
Majority Banks (or the Agent with the consent in writing of the Majority Banks)
and the Borrower may enter into agreements supplemental hereto for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Banks or the Borrower hereunder or waiving any Event of
Default hereunder (subject to the limitations of clause (iv) below); provided,
however, that no such supplemental agreement shall, without the written consent
of all of the Banks:

 

(i)          Extend the final maturity of any Loan, postpone any regularly
scheduled payment of principal of any Loan, or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon.

 

(ii)          Reduce the percentage specified in the definition of Majority
Banks.

 

(iii)          Extend the Termination Date, reduce the amount of or extend the
payment date for, any mandatory payments required under any Loan Documents,
increase the amount of the Commitment of any Bank hereunder, or permit the
Borrower to assign its rights under this Agreement.

 

 

34

 

--------------------------------------------------------------------------------

 

(iv)        Waive any Event of Default hereunder for a period of more than
forty-five (45) consecutive days.

 

(v)          Amend any of the Financial Covenants set forth in Section 10
hereof.

 

(vi)         Amend this Section 14.1.

 

(vii)         Release any Guarantor or release all or substantially all of the
Collateral.

 

14.2.     No amendment of any provision of this Agreement relating to the Agent
shall be effective without the written consent of the Agent.

 

14.3.     Notices, etc. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 

If to the Borrower:

 

ORCHIDS PAPER PRODUCTS COMPANY

4826 Hunt Street

Pryor, Oklahoma 74361

Attention: Keith R. Schroeder

Facsimile No.: (918) 824-0900

 

With a copy to:

 

Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.

320 South Boston, Suite 400

Tulsa, Oklahoma 74103

Attention: Dean Luthey

Facsimile No.: (918) 594-0505

 

If to BOK as the Agent or as a Bank:

 

BANK OF OKLAHOMA, N.A.

P.O. Box 2300

Tulsa, Oklahoma 74192

Attention: Daniel Hughes

Facsimile No.: (918) 588-6155

 

With a copy to:

 

Riggs, Abney, Neal, Turpen, Orbison & Lewis

502 West Sixth Street

Tulsa, Oklahoma 74119

Attention: Janet G. Mallow

Facsimile No.: (918) 584-1603

 

 

35

 

--------------------------------------------------------------------------------

 

If to Banks:

 

BANCFIRST

7625 E. 51st Street, Suite 300

Tulsa, Oklahoma 74145

Attention: Elisabeth F. Blue

Facsimile: (918) 664-3418

 

COMMERCE BANK, N.A.

1000 Walnut Street

Kansas City, Missouri 64106

Attention: Dennis R. Block

Facsimile: (816) 234-7290

 

or at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 14.3. Except as is otherwise provided in this Agreement, all such
notices and communications shall be effective when deposited in the mails
addressed as aforesaid, except that notices for advances to the Agent pursuant
to the provisions of Section 2.5 shall not be effective until received by the
Agent. Any notices due from Borrower need only be sent to the Agent. The Agent
shall provide copies of all notices from Borrower to the Banks.

 

14.4.     No Waiver. No failure or delay on the part of any Bank or the Agent in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. The rights and remedies provided herein
are cumulative, and are not exclusive of any other rights, powers, privileges,
or remedies, now or hereafter existing, at law or in equity or otherwise.

 

14.5.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, each Bank and the Agent, and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights under any Loan Document to which the Borrower is a party without
the prior written consent of all the Banks.

 

14.6.     Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses incurred by the Agent in connection with the preparation,
execution, delivery, filing, and initial administration of the Loan Documents,
including without limitation the reasonable fees of Riggs, Abney, Neal, Turpen,
Orbison & Lewis, and of any amendment, modification, or supplement to the Loan
Documents, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent or any of the Banks, incurred in connection
with advising the Agent or any of the Banks as to their rights and
responsibilities hereunder. The Borrower also agrees to pay all such costs,
expenses and reasonable fees, including court costs, incurred in connection with
enforcement of the Loan Documents, or any amendment, modification, or supplement
thereto, whether by negotiation, legal proceedings, or otherwise. In addition,
the Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, and agrees to hold the Agent and the Banks
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees. This provision
shall survive termination of this Agreement.

 

14.7.     Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all prior and contemporaneous oral statements and writings with
respect thereto.

 

 

36

 

--------------------------------------------------------------------------------

 

14.8.     Indemnity. The Borrower hereby agrees to defend, indemnify, and hold
each Bank harmless from and against any and all claims, damages, judgments,
penalties, costs, and expenses (including reasonable attorneys' fees and court
costs now or hereafter arising from the aforesaid enforcement of this clause)
arising directly or indirectly from the activities of the Borrower, its
predecessors in interest, or third parties with whom they have a contractual
relationship, or arising directly or indirectly from the violation of any
environmental protection, health or safety law, whether such claims are asserted
by any governmental agency or any other Person, except where such claim or
expense arose from the gross negligence or willful misconduct of Agent or any
Bank. This indemnity shall survive termination of this Agreement.

 

14.9.     Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of Oklahoma.

 

14.10.   Severability of Provisions. Any provision of any Loan Documents which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

14.11.   Counterparts. This Agreement may be executed in any number of
counterparts, and all the counterparts taken together shall be deemed to
constitute one and the same instrument.

 

14.12.   Headings. Article and Section headings in the Loan Documents are
included in such Loan Documents for the convenience of reference only and shall
not constitute a part of the applicable Loan Documents for any other purpose.

 

14.13.   Jury Trial Waiver. BORROWER AND EACH BANK HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
LOAN DOCUMENTS. BORROWER AND EACH BANK ALSO SUBMITS ITSELF AND OTHERWISE
CONSENTS TO THE JURISDICTION AND VENUE OF THE MAYES COUNTY DISTRICT COURT OR
FEDERAL DISTRICT COURT (NORTHERN DISTRICT OF OKLAHOMA), AS TO ANY DISPUTES OR
OTHER MATTERS ARISING OUT OF OR IN CONNECTION HEREWITH.

 

14.14.   USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT PROCEDURES
FOR OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Agent will ask for Borrower's name, taxpayer identification number,
residential address, date of birth, and other information that will allow Agent
to identify Borrower, and, if Borrower is not an individual, Agent will ask for
Borrower's name, taxpayer identification number, business address, and other
information that will allow Agent to identify Borrower. Agent may also ask, if
Borrower is an individual, to see Borrower's driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower's
legal organizational documents or other identifying documents.

 

14.15.   Conflicts. To the extent any conflict exists under any of the Loan
Documents, this Agreement shall be controlling.

 

 

37

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

[Signature Pages to Follow]

 

 

 

38

 

--------------------------------------------------------------------------------

 

"Borrower"

 

ORCHIDS PAPER PRODUCTS COMPANY

 

 

By

/s/ Keith R. Schroeder     

Keith R. Schroeder, Chief Financial Officer

 

 

39

 

--------------------------------------------------------------------------------

 

"Banks"

 

BANK OF OKLAHOMA, N.A.

 

 

By

/s/ Dan Hughes     

Dan Hughes, Senior Vice President

 

Principal Office:

 

Bank of Oklahoma Tower

P.O. Box 2300

Tulsa, Oklahoma 74192

 

 

40

 

--------------------------------------------------------------------------------

 

BANCFIRST

 

 

By

/s/ Elisabeth F. Blue     

Elisabeth F. Blue, Executive Vice President

 

Principal Office:

 

7625 E. 51st Street, Suite 300

Tulsa, Oklahoma 74145

 

 

41

 

--------------------------------------------------------------------------------

 

COMMERCE BANK, N.A.

 

 

By

/s/ Dennis R. Block     

Dennis R. Block, Senior Vice President

 

Principal Office:

 

1000 Walnut Street

Kansas City, Missouri 64106

 

 

42

 

--------------------------------------------------------------------------------

 

"Agent"

 

BANK OF OKLAHOMA, N.A.

 

 

By

/s/ Dan Hughes     

Dan Hughes, Senior Vice President

 

Principal Office:

 

Bank of Oklahoma Tower

P.O. Box 2300

Tulsa, Oklahoma 74192

 

 

 

43

 

 